Exhibit 10.1

 



LOAN AND SECURITY AGREEMENT

 

This LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into as of the
2nd day of February, 2016, by and among C2Go, Inc., a Nevada corporation
(“Debtor”), and FiCentive Inc. a Nevada corporation (“Lender”).

 

RECITALS

 

WHEREAS, Debtor has requested that Lender make available on the Closing Date (as
defined herein) a senior term loan to Debtor in the principal amount of TWO
HUNDRED THOUSAND AND No/DOLLARS ($200,000.00), and

 

WHEREAS, Lender is willing to make such term loan facility available to Debtor
upon the terms and conditions set forth herein.

 

NOW THEREFORE, Debtor and Lender hereby agree as follows:

 

ARTICLE I
DEFINITIONS AND REFERENCES

 

Section 1.1        General Definitions. As used herein, the terms “Agreement,”
“Debtor” and “Lender” shall have the meanings indicated above, and the following
terms shall have the following meanings:

 

“Business Day” shall mean a day other than a Saturday, Sunday or legal holiday
for commercial banks in Texas.

 

“C2GO Cards” means the reloadable prepaid cards bearing the C2GO brand marketed
and sold by Debtor and processed pursuant to the Processing Agreement.

 

“Change of Control” shall mean (i) any merger, equity ownership purchase or
other transaction which, individually or in aggregate with other such
transactions, results in a majority of the voting equity ownership of Debtor
being acquired by Persons or entities who are not owners of Debtor on the
Closing Date or (ii) consummation of a merger, consolidation, sale or other
disposition of all or substantially all of Debtor’s assets in which Debtor’s
equity owners as of the Closing Date do not own greater than 50% of the
post-transaction entity.

 

“Closing Date” shall mean the date on which the Note is executed and delivered
by Debtor to Lender.

 

“Collateral” shall have the meaning set forth in Section 3.1.

 

“Default” shall mean the occurrence of any of the events specified in Article 6
hereof, whether or not any requirement for notice or lapse of time or any other
condition precedent has been satisfied.

 

“Event of Default” shall have the meaning set forth in Section 5.1.

 



 
 

“GAAP” shall mean generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board and the Securities
and Exchange Commission, and applied on a consistent basis both as to
classification of items and amounts.

 

“General Intangibles” shall have the meaning set forth in Section 3.1.

 

“Gross Profit” shall mean the all revenue of Debtor from the C2GO Cards less
expenses of Debtor directly related to the production, processing and servicing
of the C2GO Cards, including without limitation payments to Lender and its
affiliates pursuant to the Processing Agreement, and determined pursuant to
GAAP. For the interest of clarity, proceeds of the Loan do not constitute
revenue of the Debtor, and payment of interest do not constitute an expense of
the Debtor for the calculation of Gross Profit.

 

“Indebtedness” shall mean any and all amounts and/or liabilities owing from time
to time by Debtor to any Person, including Lender, direct or indirect, for money
borrowed.

 

“Instruments” shall have the meaning set forth in Section 3.1.

 

“Intellectual Property” shall have the meaning set forth in Section 3.1.

 

“Inventory” shall have the meaning set forth in Section 3.1.

 

“Lien” shall mean any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on jurisprudence, statute or contract, and including but not limited to
the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes.

 

“Loan Documents” shall mean this Agreement, the Note and any other documents or
instruments executed by Lender and/or Debtor in connection with this Agreement,
the Note and the Term Loan.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, condition (financial or otherwise) of Debtor, or
(b) the validity or enforceability of this Agreement or the rights or remedies
of Lender under the Note.

 

“Maturity Date” shall mean the expiration of 18 (eighteen) months following the
Closing Date.

 

“Note” shall mean that certain Senior Secured Note in the maximum principal
amount of two hundred thousand dollars ($200,000.00) by Debtor, payable to the
order Lender, dated as of the date hereof substantially in the form of Exhibit
“A” attached hereto.

 

“Obligations” shall mean any and all amounts and/or liabilities owing from time
to time by Debtor to Lender pursuant to this Agreement or the Note.

 



2

 

“Person” shall mean an individual, corporation, partnership, limited liability
company, association, joint stock company, trust, unincorporated organization or
joint venture, or a court or governmental unit or any agency or subdivision
thereof, or any other legally recognizable entity.

 

“Processing Agreement” shall mean the Prepaid Card Marketing And Processing
Agreement between FiCentive Inc. and to be executed concurrently herewith,
pursuant to which FiCentive Inc. shall provide Debtor with certain prepaid debit
card program management and processing services.

 

“Receivables” shall have the meeting set forth in Section 3.1.

 

“Subsidiary” shall mean a corporation, limited liability company, partnership or
other entity of which shares of stock or other ownership interests having
ordinary voting power to elect a majority of the board of directors, managers or
other management of such corporation, limited liability company, partnership or
other entity, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Texas. References to sections of the UCC shall be construed to refer to
any successor sections of the UCC.

 

ARTICLE II
TERM LOAN

 

Section 2.1        Term Loan. Contemporaneously with the execution of the Note,
Debtor will borrow from Lender and Lender will lend to Debtor on the terms and
conditions set forth in this Agreement a term loan (the “Term Loan”) in the
principal amount of TWO HUNDRED THOUSAND AND No/DOLLARS ($200,000.00).

 

Section 2.2        Note. Against delivery to Debtor of TWO HUNDRED THOUSAND AND
No/DOLLARS ($200,000.00), Debtor shall execute and deliver the Note to Lender to
evidence Debtor’s obligations under the Term Loan

 

Section 2.3        Interest.

 

Simple interest shall accrue on the principal balance outstanding under the Term
Loan at an interest rate of 10% per annum and calculated on a 360 day year. Upon
an Event of Default, the interest rate shall increase to 18% per annum. If any
such rate exceeds the highest rate permitted under Texas law, including, then
such rate will be reduced to the highest rate permitted under Texas law. It is
the intention of Debtor and Lender to comply with the usury laws of the State of
Texas and the United States. Accordingly, it is agreed that notwithstanding any
provision to the contrary in any of the Loan Documents, or otherwise relating to
any of the Loan Documents, no such provision shall require the payment or permit
the collection of interest in excess of the maximum permitted by applicable law.
If any such excess of interest is provided for, or shall be adjudged to be so
provided for, then in such event: (a) the provisions of this Section 2.3 shall
govern and control; (b) neither Debtor nor its successors or assigns or any
other party liable for the payment of the Obligations shall be obligated to pay
the amount of such interest to the extent that it is in excess of the maximum
amount permitted by applicable law; (c) any such excess that may have been
collected shall be, at Lender’s option, either applied as a credit against the
then unpaid principal amount or refunded; and (d) the effective rate of interest
set forth in this Agreement and the Note shall be automatically subject to
reduction to the maximum lawful contract rate allowed under the usury laws of
the State of Texas as such laws may now or later be construed by the courts
having jurisdiction.

 



3

 

Section 2.4        Payments.

 

(a)                      On the Maturity Date, Debtor shall pay Lender the
then-outstanding principal balance and all accrued and unpaid interest from the
Closing Date until the Maturity Date.

 

(b)                     On or before July 31, 2016, Debtor shall pay to Lender
an amount equal to the lesser of (i) 10% of the Gross Profit of Debtor for the
period April 1, 2016 through and including June 30, 2016, or (ii) all accrued
and unpaid interest from the Closing Date until such date. Such payments shall
be applied to first reduce accrued and unpaid interest, and then to reduce the
principal balance of the Note.

 

(c)                      Within fifteen days after the end of each of the twelve
calendar months beginning with the month of July 2016 and ending with the month
of June 2017, Debtor shall pay to Lender an amount equal to the lesser of (i)
25% of the Gross Profit of Debtor for such calendar month, or (ii) all accrued
and unpaid interest from the Closing Date until such date. Such payments shall
be applied to first reduce accrued and unpaid interest, and then to reduce the
principal balance of the Note.

 

Section 2.5        Prepayments. Debtor may prepay the Term Loan in whole or in
part at any time, without premium or penalty. Any prepayment shall be in an
amount not less than an two months of interest on the then outstanding principal
balance of the Note.

 

Section 2.6        Common Stock Issuance. On the Maturity Date, in addition to
the payment in full by Debtor of the Note, Debtor shall cause to be issued to
Lender, for no additional consideration, such number of shares of Common Stock
of Debtor as shall represent, giving effect to their issuance, 5% of the issued
and outstanding shares of Common Stock of Debtor (on a fully diluted basis,
giving effect to any convertible securities, warrants, etc.) as of the date of
issuance. Such shares, as and when issued, shall be deemed to be validly issued,
fully paid and non-assessable shares of Common Stock of Debtor. The issuance of
such shares of Common Stock to Lender shall not be considered interest on the
Note for any purpose.

 

Section 2.7        Business Days. If the date for any payment, prepayment
hereunder falls on a day which is not a Business Day, then for all purposes of
this Agreement the same shall be deemed to have fallen on the next following
Business Day, and such extension of time shall in such case be included in the
computation of payments of interest.

 

Section 2.8        Method of Payments. All payments due pursuant to the Loan
Documents shall be applied first to any interest then accrued, and then to the
principal balance then outstanding under the Term Loan.

 

Section 2.9        Maturity Date. The Term Loan will terminate on the Maturity
Date unless terminated earlier pursuant to this Agreement, and all principal and
interest then outstanding under the Term Loan shall be due and payable on such
date.

 



4

 

ARTICLE III
SECURITY INTEREST

 

Section 3.1        Grant of Security Interest. As collateral security for all of
the Obligations and to secure the payment and performance thereof, Debtor does
hereby sell, assign, transfer and set over unto, and grant to Lender a first
lien continuing security interest in, general lien upon, collateral assignment
of, and a right of set-off against all of Debtor’s right, title and interest in
and to all assets of Debtor, including, without limitation, the following
(collectively, the “Collateral”):

 

(a)                      Receivables. All of the following, whether now or
hereafter existing, that are owned by Debtor or in which Debtor otherwise has
any rights: (i) all accounts of any kind, including, but not limited, to any and
all Debtor’s right to payment of fees/royalties, for services rendered or to be
rendered, and/or for goods sold or to be sold, however evidenced or incurred,
whether now or hereafter existing, (ii) all chattel paper, documents and
instruments of any kind, whether now or hereafter existing, relating to such
accounts or arising out of or in connection with the sale or lease of goods or
the rendering of services and (iii) all rights now or hereafter existing in, to
or under all security agreements, leases and other contracts securing or
otherwise relating to any such accounts, chattel paper, documents or instruments
(any and all such accounts, chattel paper, documents, instruments, security
agreements, leases and other contracts being referred to herein collectively as
the “Receivables”);

 

(b)                     Contract Rights, General Intangibles, etc. All of the
following, whether now or hereafter existing, that are owned by Debtor or in
which Debtor otherwise has any rights: all contract rights and general
intangibles of any kind (including, but not limited to, patents, patent rights,
trademarks, trademark rights, trade name, trade name rights, copyrights or trade
secrets in which Debtor acquires rights by ownership, license or otherwise (the
“Intellectual Property”), as well as all causes of action, tax refunds and
insurance proceeds), and all chattel paper, documents, instruments, security
agreements, payment intangibles, other contracts and money, and all other rights
of Debtor (except those constituting Receivables) to receive payments of money
or the ownership of property (any and all such contract rights, general
intangibles (including Intellectual Property), chattel paper, documents,
instruments, security agreements, other contracts, money and other rights being
referred to herein collectively as the “General Intangibles”);

 

(c)                      Equipment. All equipment in all of its forms, wherever
located and whether now or hereafter existing, that is owned by Debtor or in
which Debtor otherwise has any rights (including, without limiting the foregoing
in any respect, all fixtures, motor vehicles, trailers, tools, machinery and
furniture of any type, kind or nature owned by Debtor), all parts thereof and
all accessions and additions thereto (collectively, the “Equipment”);

 



5

 

(d)                     Inventory. All inventory in all of its forms, wherever
located and whether now or hereafter existing, that is owned by Debtor or in
which Debtor otherwise has any rights, and all accessions thereto and products
thereof (any and all such inventory, accessions, products and documents being
referred to herein collectively as the “Inventory”); provided, however, that
sales of Inventory in the ordinary course of business shall be permitted and a
buyer thereof shall take free from the security interest created herein;

 

(e)                      Instruments. All of the following, whether now or
hereafter existing, that are owned by Debtor or in which Debtor otherwise has
any rights: all instruments, chattel paper, certificates of deposit and other
instruments evidencing any deposit issued by any financial institution to
Debtor, in all forms and all interest, cash and other writings and property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for or in renewal or extension of any or all of such instruments,
chattel paper, and certificates of deposit (collectively, the “Instruments”);

 

(f)                      All insurance policies relating in whole or in part to
any of the foregoing; and

 

(g)                     All “Proceeds”, as defined by the Texas Business
Commerce Code, and, to the extent not otherwise included, shall include, but not
be limited to: (i) any and all proceeds of any insurance, causes and rights of
action, settlements thereof, judicial and arbitration judgments and awards, and
indemnity, warranty or guaranty payments payable to Debtor from time to time
with respect to any of the Collateral; (ii) any and all payments (in any form
whatsoever) made or due and payable to Debtor from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Collateral by any governmental department, commission, board,
bureau, authority, agency or body (domestic or foreign); (iii) all claims of
Debtor for losses or damages arising out of or related to or for any breach of
any agreements, covenants, representations or warranties or any default under
any of the foregoing Collateral (without limiting any direct or independent
rights of Lender with respect to the Collateral); and (iv) any and all other
amounts from time to time paid or payable under or in connection with any of the
Collateral.

 

In each case, the foregoing shall be covered by this Agreement whether Debtor’s
ownership or other rights therein are presently held or hereafter acquired and
howsoever Debtor’s interests therein may arise or appear (whether by ownership,
security interest, claim or otherwise).

 

Section 3.2        Obligations Secured. The security interest created hereby in
the Collateral constitutes continuing first lien collateral security for all of
the Obligations, including, without limitation, the following obligations,
indebtedness and liabilities, whether now existing or hereafter incurred:

 



6

 

(a)                      Note. The Note;

 

(b)                     Amounts Due Under This Agreement. The payment by Debtor,
as and when due and payable, of all amounts from time to time owing by Debtor
under or with respect to this Agreement including, without limitation, all costs
incurred by Lender to obtain, preserve and enforce this Agreement, to collect
and enforce the Note and the Obligations, and to maintain and preserve the
Collateral, including attorneys’ fees; and

 

(c)                      Renewals. All renewals, extensions, amendments,
modifications, supplements, or restatements of or substitutions for any of the
foregoing.

 

ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 4.1        Representations and Warranties. Debtor represents and
warrants to Lender as follows:

 

(a)                      Existence; Qualification Debtor is a corporation duly
organized, legally existing under the laws of Nevada, and is duly qualified as a
foreign corporation in all jurisdictions where the property it owns or the
business it transacts make such qualification necessary, except where failure to
be so qualified could not reasonably be expected to have a Material Adverse
Effect.

 

(b)                     Name, Chief Executive Office; Taxpayer Identification
Number. Debtor’s name is “C2GO, Inc.” The chief executive office of Debtor is at
3355 S. Highland Drive, Las Vegas, NV 89109. Debtor will promptly notify Lender
of any change in Debtor’s chief executive office. Debtor’s federal taxpayer
identification number is 46-2128817.

 

(c)                      Ownership and Liens. The security interest granted to
Lender pursuant to this Agreement constitutes and creates a valid and continuing
first lien on and first security interest in the Collateral in favor of Lender.
Debtor is the sole owner of the Collateral, and has good and marketable title to
it, free and clear of all liens, security interests, encumbrances or adverse
claims, except for the security interests created by this Agreement. No chattel
mortgage, collateral chattel mortgage, statement of assignment, notice of
assignment, notice of security interest or effective financing statement or
other instrument similar in effect covering all or any part of the Collateral is
on file in any recording in any jurisdiction. There are no effective pledges or
collateral assignments affecting all or any part of the Collateral other than
those in favor of Lender.

 

(d)                     No Conflicts. Neither the ownership or the intended use
of the Collateral by Debtor, nor the grant of the security interest by Debtor to
Lender herein, nor any of Debtor’s obligations under the Loan Documents, nor the
exercise by Lender of its rights or remedies hereunder, nor the issuance of
shares of Debtor’s Common Stock pursuant to Section 2.6 of this Agreement upon
the Maturity Date will: (i) conflict with any provision of (A) requirements of
law, (B) the Certificate of Incorporation or By-laws of Debtor, or (C) any
agreement, judgment, license, order or permit applicable to or binding upon
Debtor; or (ii) result in or require the creation of any lien, charge or
encumbrance upon any assets or properties of Debtor.

 



7

 

(e)                      No Consents. No consent, approval, authorization or
order of, and no notice to or filing with any court, governmental authority or
third party is required in connection with (i) the grant by Debtor of the
security interest herein, (ii) the exercise by Lender of its rights and remedies
hereunder or (iii) Debtor’s execution, delivery and performance of the Loan
Documents, including, without limitation, the borrowing of the Term Loan and the
issuance of the Common Stock.

 

(f)                      Security Interest. Debtor has and will have at all
times full right, power and authority to grant a security interest in the
Collateral to Lender in the manner provided herein, free and clear of any lien,
security interest or other charge or encumbrance. This Agreement creates a valid
and binding first priority security interest in favor of Lender in the
Collateral securing the Obligations. The filing of the financing statements
hereby authorized by Debtor and payment of any applicable fees will perfect, and
establish the priority of Lender’ security interest hereunder in the Collateral
securing the Obligations, to the extent a security interest in the such
Collateral may be perfected by filing a financial statement under the UCC.

 

(g)                     Power; Authorization; Enforceable Obligations. Debtor
(i) has the corporate power and authority, and the legal right, to make, deliver
and perform the Loan Documents; (ii) has taken all necessary corporate action to
authorize the borrowings on the terms and conditions of this Agreement and the
other Loan Documents; and (iii) has taken all necessary corporate action to
authorize the execution, delivery and performance of the Loan Documents. This
Agreement and each other Loan Document has been duly executed and delivered on
behalf of Debtor. This Agreement and each other Loan Document constitutes a
legal, valid and binding obligation of Debtor, enforceable against each such
entity in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

(h)                     No Material Litigation. No litigation, investigation or
proceeding of or before any arbitrator or governmental authority is pending or,
to the knowledge of Debtor, threatened by or against Debtor (or any Person in
which Debtor has an ownership interest) or against any of its properties or
revenues (i) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (ii) which could reasonably be
expected to have a Material Adverse Effect.

 

(i)                       No Default. Debtor is not in default under or with
respect to any of its Indebtedness in any respect which could reasonably be
expected to have a Material Adverse Effect.

 

(j)                       Collateral. The Collateral and Lender’s rights with
respect to the Collateral are not subject to any setoff, claims, withholdings or
other defenses. All of the Obligations of Debtor will, at the time from and
after the execution and delivery of each of the Loan Documents, be entitled to
the benefits of and be secured by each of the Loan Documents. All Collateral
owned by Debtor is located at Debtor’s chief executive office.

 



8

 

(k)                     No Assumption of Liability. Lender shall not be deemed
by Debtor to have assumed any obligation or liability under the Collateral by
reason of or arising out of this Agreement.

 

Section 4.2        Affirmative Covenants. Unless Lender shall otherwise consent
in writing, Debtor will at all times comply with the covenants contained in this
Section 4.2 from the date hereof and so long as any part of the Obligations is
outstanding.

 

(a)                      Ownership and Liens. Debtor will maintain all
Collateral free and clear of all liens, security interests, encumbrances or
adverse claims, except for the security interest created by the Loan Documents.
Debtor will defend the Collateral against any party other than Lender.

 

(b)                     Gross Profit Calculations. Concurrently with the making
of the payment set forth in Section 2.4(b) and each of the monthly payments set
forth in Section 2.4(c), Debtor shall deliver to Lender a Statement of Gross
Profit Calculation, in a form reasonably acceptable to Lender, setting forth the
calculation of the Gross Profit for the applicable calendar quarter to which
such payment relates. Lender shall have the right to review Debtor’s books and
records to verify the calculation of Gross Profit on any Statement of Gross
Profit Calculation. If Lender disputes any such calculation, and if Debtor and
Lender cannot resolve the matter within 30 days of Lender’s objection, the
parties shall submit the matter to a mutually selected neutral public accounting
firm (“Neutral Accounting Firm”) to decide the matter as an expert (and not as
an arbitrator) with binding effect upon the parties. As part of its decision,
the Neutral Accounting Firm shall determine on an equitable basis which of the
parties shall bear the costs of the Neutral Accounting Firm, taking into account
which of the parties came closer, in its proposal for the figures of the
applicable calculated Gross Profit, to the conclusions therefor reached by the
Neutral Accounting Firm.

 

(c)                      Financial Statements. Debtor will promptly furnish to
Lender or cause to be furnished to Lender, as soon as available and in any event
prior to March 31, 2017, the balance sheet of Debtor as at December 31, 2016,
and the statement of income of Debtor for the year ending December 31, 2016,
prepared by an independent certified public accountant.

 

(d)                     Notices. Promptly, and in any event within five (5)
Business Days of the occurrence of any event described in subsections (i)
through (iv) below, Debtor shall give notice to Lender in writing of:

 

(i)                 the occurrence of any Default or Event of Default;

 

(ii)               any default or event of default of any Indebtedness of
Debtor;

 



9

 

(iii)             any single litigation matter or proceeding affecting Debtor in
which (i) the amount claimed from such single entity is $75,000 or more and not
covered by insurance or (ii) injunctive or similar relief is sought which if
granted could be expected to have a Material Adverse Effect on Debtor; and

 

(iv)             any other development or event which could be expected to have
a Material Adverse Effect on Debtor.

 

Each notice pursuant to subsections (i) through (iv) above set forth details of
the occurrence referred to therein and stating what action Debtor proposes to
take with respect thereto.

 

(e)                      Taxes. Debtor will file all tax returns required by law
before the due date thereof (as validly extended) and pay and discharge promptly
when due all taxes, assessments and governmental charges or levies imposed upon
it or upon its income or upon any of its property as well as all claims of any
kind (including claims for labor, materials, supplies and rent) which, if
unpaid, might become a Lien upon any of the Collateral; provided, however,
Debtor shall not be required to pay any such tax, assessment, charge, levy or
claim if the amount, applicability or validity thereof shall currently be
contested in good faith by appropriate proceedings diligently conducted and if
the contesting party shall have set up reserves therefor adequate under
generally accepted accounting principles.

 

(f)                      Further Assurances. Debtor will, at its expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents and take all further action that may be necessary or
desirable or that Lender may reasonably request in order (i) to perfect and
protect the security interest created or purported to be created hereby and the
current or a more favorable priority of such security interest; (ii) to enable
Lender to exercise and enforce its rights and remedies hereunder in respect of
the Collateral; or (iii)  to otherwise effect the purposes of this Agreement and
the other Loan Documents.

 

(g)                     Processing Agreement. At Closing, Debtor shall deliver
to the Lender the fully executed Processing Agreement.

 

(h)                     Other Information. Debtor will promptly provide Lender
with such additional information, reports or statements regarding Debtor’s
business operations or financial condition as Lender may request from time to
time.

 

(i)                       Insurance. Debtor will maintain insurance with
responsible companies on the Collateral and Debtor’s business, in such amounts
and against such risks as is customarily maintained by similar businesses
operating in the same vicinity and industry, specifically to include a policy of
fire and extended coverage insurance covering all assets and liability
insurance. Lender shall appear as a co-insured and named insured on all
liability and casualty insurance policies. Evidence of such insurance shall be
supplied to Lender by the Company within fifteen (15) calendar days of receipt
of such original policies and each renewal thereof.

 



10

 

(j)                       Debtor’s Existence and Compliance. Debtor shall
maintain its corporate existence in good standing and comply with all laws,
regulations and governmental requirements applicable to it and/or to any of its
property, business operations and transactions.

 

(k)                     C2GO Gaming Name Change; C2GO Website Changes. On or
before the Closing Date:

 

(i)                 The web site “c2gocard.com” will be changed to delete the
sections and references relating to gaming, and to otherwise remove any
suggestion that Debtor is engaged in any activities related to the gaming or
similar industries.

 

(ii)               C2GO Gaming Inc. will not use the name “C2GO” in its business
activities or branding, or otherwise indicate or suggest in any website or
publication any affiliation between Debtor and C2GO Gaming Inc..

 

Section 4.3        Negative Covenants. Unless Lender shall otherwise consent in
writing, Debtor will at all times comply with the covenants contained in this
Section 4.3 from the date hereof and so long as any part of the Obligations is
outstanding.

 

(a)                      Encumbrance. Debtor will not grant a lien or security
interest in or execute, file or record, any financing statement or other
security instrument or authorize such actions with respect to the Collateral.

 

(b)                     Information about Debtor; Collateral. Debtor shall not
change its name, jurisdiction of incorporation (whether by reincorporation,
merger or otherwise), the location of its chief executive office or any location
specified in Section 4.1(b) hereof except upon giving not less than thirty (30)
days’ prior written notice to Lender and taking or causing to be taken all such
action at Debtor’s expense as may reasonably be requested by Lender to perfect
or maintain the perfection of the Lien of Lender in the Collateral.

 

(c)                      Transactions with Affiliates. Debtor shall not enter
into, or cause, suffer or permit to exist any transaction, arrangement, or
contract with any of its affiliates which would not be entered into by a prudent
Person in the position of such entity with, and which is on terms which are less
favorable than are obtainable from, any Person which is not one of its
affiliates.

 

(d)                     Prohibition of Fundamental Changes. Debtor shall not
(i) cease operations, liquidate, merge, transfer, acquire or consolidate with
any other entity, dissolve or transfer or sell assets out of the ordinary course
of business, (ii) materially alter or otherwise modify its respective existing
capital or corporate structures or (iii) amend the Certificate of Incorporation
or By-Laws of Debtor.

 

(e)                      Bank Accounts. Debtor shall not open, create or permit
to exist any operating, collection or disbursement account in the name of
Debtor, except those in existence as of the date hereof.

 



11

 

(f)                      Limitation on Debtor Dividends and Payments of
Subordinated Debt. Debtor shall not declare dividends on, or make any payment on
account of (including redemption of), any shares of any class of stock or any
other equity interest of Debtor, or any Indebtedness, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Debtor.

 

(g)                     Limitation on Future Senior Debt. Debtor shall not agree
to any future Indebtedness which would be senior to the Obligations without the
prior written consent of the Lender. Any Indebtedness incurred by Debtor shall
be subject to the lender executing a subordination agreement in a form
reasonable acceptable to Lender.

 

ARTICLE V 

 

EVENTS OF DEFAULT; REMEDIES

 

Section 5.1        Events of Default. If any one or more of the following events
shall occur and be continuing, an “Event of Default” shall exist:

 

(a)                      Debtor shall fail to pay any principal of or interest
on the Term Loan within fifteen (15) days following the date when the same
becomes due, whether at the Maturity Date or any accelerated date of maturity;
provided, however, if Debtor fails to pay any amount on or before its due date
twice during the eighteen month term of the Term Loan, no cure period shall
apply to any future Defaults in payment and an Event of Default will occur
immediately on any failure thereafter to pay an amount on or before its due
date;

 

(b)                     Any representation or warranty made by Debtor herein or
in any other Loan Document or which is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any other Loan Document shall prove to have been
incorrect in any material respect on or as of the date made or deemed made and
as a result shall have caused a Material Adverse Effect;

 

(c)                      Debtor shall breach any term, covenant or agreement
contained in Sections 4.2 and 4.3 herein, and such breach shall continue
unremedied for a period of fifteen (15) days from the Debtor’s receipt of
written notice of the breach from Lender (provided, however, no cure period
shall be given if such breach cannot be cured);

 

(d)                     Debtor shall breach any other material term, covenant or
agreement contained in this Agreement or in any other Loan Document (other than
those specified elsewhere in this Section 5.1), and such breach shall continue
unremedied for a period of thirty (30) days from the Debtor’s receipt of written
notice of the breach from Lender (provided, however, no cure period shall be
given if such breach cannot be cured);

 



12

 

(e)                      Debtor shall (i) default in any payment of principal of
or interest on any Indebtedness beyond the period of grace (not to exceed thirty
(30) days), if any, provided in the instrument or agreement under which such
Indebtedness was created or (ii) default, beyond any grace period provided (not
to exceed thirty (30) days), in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries thereof to cause such Indebtedness
to become due prior to its stated maturity;

 

(f)                      (i) Debtor shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to Debtor, or
seeking to adjudicate Debtor a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to Debtor or its debts, or (B) seeking appointment of
a receiver, trustee, custodian, conservator or other similar official for Debtor
or for all or any substantial part of Debtor’s assets, or Debtor shall make a
general assignment for the benefit of Debtor’s creditors, or (ii) there shall be
commenced against Debtor any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days, or (iii) there shall be
commenced against Debtor any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof, or (iv)
Debtor shall take any action in furtherance of, or indicating Debtor’s consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above, or (v) Debtor shall generally not, or shall be unable to,
or shall admit in writing Debtor’s inability to, pay Debtor’s debts as they
become due;

 

(g)                     one or more judgments or decrees shall be entered
against Debtor involving in the aggregate a liability (not paid or covered by
insurance) of $100,000 or more, and all such judgments or decrees shall not have
been paid, vacated, discharged, stayed or bonded pending appeal within sixty
(60) days from the entry thereof;

 

(h)                     (i) any one or more of the Loan Documents after
execution thereof shall cease, for any reason, to be in full force and effect
and such Loan Document shall not have been reinstated to Lender’ reasonable
satisfaction within three (3) days of Debtor’s receipt of written notice from
Lender of the steps required to reinstate such Loan Document, (ii) any action or
suit at law or in equity or other legal proceeding to cancel, revoke or rescind
any one or more of the Loan Documents shall be commenced by or on behalf of
Debtor or any governmental authority, or (iii) any of the Liens created by any
of the Loan Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby and such Lien shall not be reinstated
with the same enforceability, effect, and priority as required by this Agreement
within five (5) days of Debtor’s receipt of written notice from Debtor of the
problem in question;

 



13

 

(i)                       the occurrence of a Change of Control;

 

(j)                       Debtor shall be enjoined, restrained or in any way
prevented by the order of any court or any administrative or regulatory agency
from conducting any material part of its businesses and such order shall
continue in effect for more than sixty (60) days; or

 

(k)                     if Debtor’s principal place of business and/or a
majority of Debtor’s employees become located outside of Nevada.

 

In such event, (A) if such event is an Event of Default specified in paragraph
(g) of this section, all Obligations (with accrued interest thereon) and all
other amounts owing under this Agreement shall immediately become due and
payable, and (B) if such event is any other Event of Default, then Lender may,
without notice to Debtor, declare the Obligations hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
Presentment, demand, protest, notice of termination, notice of acceleration,
notice of intent to accelerate and all other notices of any kind are hereby
expressly waived by Debtor to the fullest extent permitted by applicable law.

 

ARTICLE VI
REMEDIES, POWERS AND AUTHORIZATIONS

 

Section 6.1        Event of Default Remedies. If an Event of Default shall have
occurred and be continuing, Lender may from time to time in their discretion,
without limitation and without notice except as expressly provided below or by
non-waivable, applicable law:

 

(a)                      Proceed to protect and enforce its rights by suit in
equity, action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations to
Lender are evidenced, including as permitted by applicable law the obtaining of
the ex parte appointment of a keeper, and, if such amount shall have become due,
by declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of Lender. No remedy herein conferred upon Lender are
intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or any other provision
of law;

 

(b)                     Exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein, all the rights and remedies of a
secured party under the UCC (whether or not the UCC applies to the affected
Collateral);

 

(c)                      Reduce its claim to judgment, execution, foreclose or
otherwise enforce, in whole or in part, the security interest created hereby by
any available judicial procedure;

 



14

 

(d)                     Require Debtor to give possession and/or control of the
Collateral to Lender;

 

(e)                      Take physical possession of the Collateral and maintain
it on Debtor’s premises, in a public warehouse or at such other place as Lender
chooses;

 

(f)                      Take control of Proceeds and use cash Proceeds to
reduce any part of the Obligations;

 

(g)                     Dispose of, at their offices, on the premises of Debtor
or elsewhere, all or any part of the Collateral, as a unit or in parcels, by
public or private proceedings, and by way of one or more contracts (it being
agreed that the sale of any part of the Collateral shall not exhaust Lender’
power of sale, but sales may be made from time to time, and at any time, until
all of the Collateral has been sold or until the Obligations have been paid and
performed in full), and at any such sale it shall not be necessary to exhibit
any of the Collateral;

 

(h)                     Buy the Collateral, or any part thereof, at any public
sale;

 

(i)                       Sell or buy the Collateral, or any part thereof, at
any private sale if the Collateral is of a type customarily sold in a recognized
market or is of a type which is the subject of widely distributed standard price
quotations;

 

(j)                       Apply by appropriate judicial proceedings for
appointment of a receiver or keeper for the Collateral, or any part thereof, and
Debtor hereby consents to any such appointment; and

 

(k)                     Exercise self-help remedies, including, without
limitation, self-help repossession, to the fullest extent permitted by
applicable law.

 

Debtor agrees that, to the extent notice of sale shall be required by law, at
least thirty (30) calendar days’ notice to Debtor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. Lender shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. Lender may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. The foregoing rights and powers
of Lender shall be in addition to, and not a limitation upon, any rights and
powers of Lender pursuant to applicable law, custom, elsewhere in the Loan
Documents or otherwise.

 

Section 6.2        Provisions Concerning the Collateral.

 

(a)                      Financing Statement Filings. Debtor hereby authorizes
Lender to file, without the signature of Debtor where permitted by law, one or
more financing or continuation statements, and amendments thereto, relating to
the Collateral. Such statements may: (i) describe the Collateral, and
(ii) contain any other information required by part 5 of Article 9 of the
Uniform Commercial Code of each state in which Lender elect to file a financing
statement for the sufficiency or filing office acceptance of any financing
statement or amendment, including whether Debtor is an organization, the type of
organization and any organization identification number issued to Debtor. Debtor
agrees to furnish all such information to Lender promptly upon request.

 



15

 

(b)                     Collection Rights. Lender shall have the right at any
time during the existence of an Event of Default to notify any or all account
debtors and other persons obligated under any other Collateral to make payment
of all amounts due or to become due to Debtor thereunder directly to Lender and,
upon such notification and at the expense of Debtor and to the extent permitted
by law, to enforce collection of any such Collateral, and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as Debtor may have done.

 

Section 6.3        Distribution of Collateral Proceeds. If, following the
occurrence or during the continuance of any Default or Event of Default, Lender
receive any monies in connection with the enforcement of any of the Loan
Documents, or otherwise with respect to the realization upon any of the
Collateral, such monies shall be distributed for application as follows:

 

(a)                      First, to the payment of, or (as the case may be) the
reimbursement of Lender for or in respect of all reasonable costs, expenses,
disbursements and losses (including, without limitation, legal fees and related
expenses) which shall have been incurred or sustained by Lender in connection
with the collection of such monies by Lender, for the exercise, protection or
enforcement by Lender of all or any of the rights, remedies, powers and
privileges of Lender under this Agreement or any of the other Loan Documents or
in respect of the Collateral and supports the provision of adequate indemnity to
Lender against all taxes or liens which by law shall have, or may have, priority
over the rights of Lender to such monies;

 

(b)                     Second, to all other Obligations in such order or
preference as Lender may determine; provided, however, that Lender may in their
discretion make proper allowance to take into account any Obligations not then
due and payable;

 

(c)                      Third, to the satisfaction of any Indebtedness secured
by any subordinate security interest in the Collateral if written notice of
demand thereof is received by Lender before distribution of the proceeds is
completed; and

 

(d)                     Fourth, the excess, if any, shall be returned to Debtor,
or to such other Persons as are entitled thereto.

 

Section 6.4        Deficiency. In the event that the proceeds of any sale,
collection or realization of or upon Collateral by Lender are insufficient to
pay all Obligations and any other amounts to which Lender are legally entitled,
Debtor shall be liable for the deficiency, together with interest thereon as
provided in this Agreement or (if no interest is so provided) at such other rate
as shall be fixed by applicable law, together with the costs of collection and
the reasonable fees of any attorneys employed by Lender to collect such
deficiency.

 



16

 

ARTICLE VII
LENDER REPRESENTATIONS

 

Section 7.1        Lender Representations. Lender represents and warrants that
it has authority to enter into this Agreement and that the persons signing for
Lender are authorized and directed to do so by all requisite action. This
Agreement is a legal, valid and binding obligation of Lender, enforceable in
accordance with its terms.

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.1        Notices. Any notice or communication required or permitted
hereunder shall be given in writing, sent by (a) personal delivery,
(b) expedited delivery service with proof of delivery, or (c) registered or
certified United States mail, postage prepaid, return receipt requested,
addressed to the appropriate party as follows:

 

To Debtor:                 C2GO, Inc.

3355 S. Highland Drive

Las Vegas, NV 89109

Attention: President

 

To Lender:                FiCentive, Inc.

12500 San Pedro, Suite 120

San Antonio, TX 78216

Attention: CEO

 

or to such other address or to the attention of such other individual as
hereafter shall be designated in writing by the applicable party sent in
accordance herewith. Any such notice or communication shall be deemed to have
been given either at the time of personal delivery or, in the case of delivery
service or mail, as of the date of first attempted delivery at the address and
in the manner provided herein.

 

Section 8.2        Amendments. No amendment of any provision of this Agreement
shall be effective unless it is in writing and signed by Debtor and Lender, and
no waiver of any provision of this Agreement, and no consent to any departure by
Debtor therefrom, shall be effective unless it is in writing and signed by
Lender, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given and to the extent
specified in such writing.

 

Section 8.3        Preservation of Rights. No failure on the part of Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. Neither the execution nor the delivery of this Agreement shall in any
manner impair or affect any other security for the Obligations. The rights and
remedies of Lender provided herein are cumulative and are in addition to, and
not exclusive of, any rights or remedies provided by law.

 



17

 

Section 8.4        Unenforceability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or invalidity without
invalidating the remaining portions hereof or thereof or affecting the validity
or enforceability of such provision in any other jurisdiction.

 

Section 8.5        Binding Effect and Assignment. This Agreement creates a
continuing first lien security interest in the Collateral and (a) shall be
binding on Debtor and its successors and permitted assigns and (b) shall inure,
together with all rights and remedies of Lender hereunder, to the benefit of
Lender and their successors, transferees and assigns. None of the rights or
duties of Debtor hereunder may be assigned or otherwise transferred without the
prior written consent of Lender except as provided herein.

 

Section 8.6        Termination. Upon the satisfaction in full of the Obligations
and upon written request for the termination hereof delivered by Debtor to
Lender, this Agreement and the security interest created hereby shall terminate
and all rights to the Collateral shall revert to Debtor. Upon such termination,
Lender will, upon Debtor’s request and at Debtor’s expense, (a) return to Debtor
such of the Collateral as shall not have been sold or otherwise disposed of or
applied pursuant to the terms hereof; and (b) execute and deliver to Debtor such
documents as Debtor shall reasonably request to evidence such termination.

 

Section 8.7        Successors and Assigns. This Agreement is for the benefit of
Lender, and may not be assigned by Debtor without the consent of Lender. Debtor
hereby recognizes and agrees that Lender may, from time to time, one or more
times, transfer all or any portion of the Obligations to an affiliate of any
Lender, including without limitation any acquirer of substantially all of the
assets of Lender. Debtor specifically agrees and consents to all such transfers
and assignments. Such transferee shall be vested with all the powers and rights
of Lender hereunder relative to such Obligations so transferred.

 

Section 8.8        Relationship Between the Parties. The relationship between
Lender and Debtor shall be solely that of lender and borrower, and such
relationship shall not, under any circumstances whatsoever, be construed to be a
joint venture or partnership.

 

Section 8.9        Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)                      This Agreement shall be construed in accordance with
and governed by the internal laws of the State of Texas, without regard or
reference to its choice of law principles.

 

(b)                     Debtor hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction to any state or
federal court having jurisdiction in Bexar County, Texas, and any appellate
court form any thereof, in any action or proceeding arising out of or relating
to any Loan Document or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against Debtor or its properties in the courts of any jurisdiction.

 



18

 

(c)                      Debtor hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)                     Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 8.1 herein.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

 

(e)                      WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 8.10    Counterparts. This Agreement may be executed by one or more of
the parties hereto on any number of separate counterparts (including by
facsimile or pdf email transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

Section 8.11    Press Releases. Any press releases issued by either party must
be approved by both parties prior to their issuance, which consent shall not be
unreasonably withheld or delayed.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 



19

 

DEBTOR:

 

C2GO, INC.

 

By:
[demaio.jpg]

Name: Andrew DeMaio

Title: President

 

LENDER:

 

FiCentive, Inc.

 

By: /s/ Louis Hoch                             

Name: Louis A. Hoch

Title: President & CEO

 

 

 



20

 

EXHIBIT “A” FORM OF SENIOR SECURED NOTE

 

Senior Secured Note

 



$200,000.00 San Antonio, Texas   February 2, 2016



 

FOR VALUE RECEIVED, C2Go, Inc., a Nevada corporation, having its principal place
of business at 3355 S. Highland Drive, NV 89109 (“Borrower”) hereby promises to
pay to the order of FiCentive Inc., a Nevada corporation (“Lender”), in the
manner and at the times set forth in that certain Loan and Security Agreement
dated as of the date hereof by and between Borrower and Lender (as amended,
modified or supplemented, the “Agreement”), in lawful money of the United States
of America, in immediately available funds, the principal amount of TWO HUNDRED
THOUSAND DOLLARS ($200,000.00) plus interest on the unpaid balance thereof at
the interest rates set forth in the Agreement, and payable in accordance with
the payment terms set forth in the Agreement.

 

This Note is executed and delivered pursuant to the terms and conditions of the
Agreement. All or any portion of the principal amount of the Term Loan may be
prepaid at any time. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Agreement.

 

If payment of any sums due hereunder is accelerated under the terms of the
Agreement or under the terms of the other Loan Documents executed in connection
with the Agreement, the then remaining principal amount hereof and accrued but
unpaid interest thereon evidenced by this Note shall become immediately due and
payable, without presentation, demand, protest or notice of any kind, all of
which are hereby waived by Borrower.

 

In the event this Note is not paid when due at any stated or accelerated
maturity, Borrower agrees to pay, in addition to the principal and interest due
hereunder, all costs of collection, including reasonable attorneys’ fees, and
interest thereon at the rates set forth in the Agreement.

 

This Note is issued pursuant to and entitled to the benefits and security of the
Agreement to which reference is hereby made for a more complete statement of the
terms and conditions upon which the Term Loan evidenced hereby was made and is
to be repaid. This Note shall be governed by and construed in accordance with
the laws of the State of Texas.

 

IN WITNESS WHEREOF, Borrower has caused this Note to be made, executed and
delivered by its duly authorized representative as of the date and year first
above written, all pursuant to authority duly granted.

 

C2Go, Inc.

 

By:                                                    

Name: Andrew DeMaio

Title: President

 

